          Case 1:20-cr-00045-NONE-SKO Document 27 Filed 12/04/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ANGELA SCOTT
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:20-CR-00045 NONE-SKO
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          [PROPOSED] FINDINGS AND ORDER
14   HEATHER STANLEY,
15                               Defendant.
16

17                                              STIPULATION

18          The Court previously set a status conference in this case for December 14, 2020.

19          On May 13, 2020, this Court issued General Order 618, which suspends all jury trials in the

20 Eastern District of California “until further notice.” Further, pursuant to General Order 611, this Court’s
21 declaration of judicial emergency under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s

22 Order of April 16, 2020 continuing this Court’s judicial emergency, this Court has allowed district
                                                                       1
23 judges to continue all criminal matters to a date after May 2, 2021. On June 29, 2020, this Court

24 issued General Order 620 authorizing videoconferencing for a variety of hearings (detention, initial

25 appearance, pleas and sentencings under certain circumstances, etc.) for an additional 90 days. This and

26 previous General Orders were entered to address public health concerns related to COVID-19.
27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00045-NONE-SKO Document 27 Filed 12/04/20 Page 2 of 4


 1          Although the General Orders and declarations of emergency address the district-wide health

 2 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

 3 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 4 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 5 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 6 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 7 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 8 findings on the record “either orally or in writing”).

 9          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

10 and inexcusable—General Orders 611, 612, 617, and 618, and the subsequent declaration of judicial

11 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

12 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

13 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C. §

14 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of the

15 case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

16 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

17          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

18 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

19 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

20 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-
21 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

22 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

23 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

24 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

25 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

26 by the statutory rules.
27          In light of the societal context created by the foregoing, this Court should consider the following

28 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

       STIPULATION REGARDING EXCLUDABLE TIME                2
30     PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00045-NONE-SKO Document 27 Filed 12/04/20 Page 3 of 4


 1 justice exception, § 3161(h)(7) (Local Code T4). 2 If continued, this Court should designate a new date

 2 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 3 pretrial continuance must be “specifically limited in time”).

 4                                                STIPULATION

 5          Plaintiff United States of America, by and through its counsel of record, and defendant

 6 HEATHER STANLEY, by and through defendant’s counsel of record, David Torres, hereby stipulate as

 7 follows:

 8          1.     By this stipulation, defendant now moves to exclude time between December 14, 2020,

 9 and March 15, 2021, under Local Code T4.
10          2.     The parties agree and stipulate, and request that the Court find the following:

11                 a)      The government has represented that the discovery associated with this case

12          includes thousands of pages of reports, photographs, and evidence obtained pursuant to an email

13          search warrant. This discovery has been produced directly to counsel.

14                 b)      Counsel for defendant desires additional time to consult with his client, to review

15          the current charges, to conduct investigation and research related to the charges, to review and

16          copy discovery for this matter, to discuss potential resolutions with his client, to prepare pretrial

17          motions, and to otherwise prepare for trial.

18                 c)      Counsel for defendant believes that failure to grant the above-requested

19          continuance would deny them the reasonable time necessary for effective preparation, taking into

20          account the exercise of due diligence.

21                 d)      The government does not object to the continuance.

22                 e)      Based on the above-stated findings, the ends of justice served by continuing the

23          case as requested outweigh the interest of the public and the defendant in a trial within the

24          original date prescribed by the Speedy Trial Act.

25                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

26          et seq., within which trial must commence, the time period of December 14, 2020 to March 15,

27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00045-NONE-SKO Document 27 Filed 12/04/20 Page 4 of 4


 1          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

 2          T4], because it results from a continuance granted by the Court at defendant’s request on the

 3          basis of the Court’s finding that the ends of justice served by taking such action outweigh the

 4          best interest of the public and the defendant in a speedy trial.

 5          3.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 6 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 7 must commence.

 8          IT IS SO STIPULATED.

 9
     Dated: December 3, 2020                                  MCGREGOR W. SCOTT
10                                                            United States Attorney
11
                                                              /s/ ANGELA SCOTT
12                                                            ANGELA SCOTT
                                                              Assistant United States Attorney
13

14

15   Dated: December 3, 2020
                                                              /s/ per email authorization
16                                                            DAVID A. TORRES
                                                              Counsel for Defendant
17                                                            HEATHER STANLEY
18

19                                  [PROPOSED] FINDINGS AND ORDER
20          IT IS SO FOUND AND ORDERED that time is excluded for the reasons set forth above and the
21 status conference is CONTINUED to March 15, 2021 at 2:30 p.m.

22
     IT IS SO ORDERED.
23

24      Dated:    December 3, 2020                              /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
30    PERIODS UNDER SPEEDY TRIAL ACT
